Citation Nr: 0927197	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a healed 
fracture of the left ankle with painful motion (left ankle 
condition), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.

The appeal arises to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Columbia, South 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2004, the Board remanded this case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Following the Board's remand in April 2004, the Veteran's 
claims folder was misplaced.  A rebuilt claims folder was 
then established by the AMC/RO.  The AMC/RO has attempted to 
retrieve these misplaced records, but many of the Veteran's 
in-service and post service medical records remain missing.  
The rebuilt file includes a main volume beginning with the 
Board's April 2004 remand and only contains medial and 
treatment records, dating from August 1995 to April 2009, 
from the VA Medical Center in Columbia, South Carolina.  Two 
folders of administrative records have been added, which 
contain older VA records.  In September 2009, the Veteran 
submitted a statement indicating that he has also received 
treatment at the VA Medical Centers in Greenville, South 
Carolina and in Augusta, Georgia.  However, it is unclear as 
to whether or not the AMC/RO has asked the Veteran to provide 
any of the missing information or evidence that he may have 
in his possession, or advise him of the alternate types of 
evidence that he may submit in support of his contention that 
an increased rating is warranted for his left ankle 
condition.

In a case where the Veteran's original claims file is missing 
through no fault of the claimant, there is a heightened 
obligation for VA to assist the claimant in the development 
of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claim under the provisions 
of 38 U.S.C.A. § 5107(a) in a case where the original claims 
file is presumed lost or misplaced includes an obligation to 
search for alternative procedural documents and medical 
records, and to advise the Veteran that he may obtain and 
submit other forms of evidence, such as lay evidence.  See 
generally Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

Given that the Veteran's complete claims file was lost during 
the pendency of this appeal, while such file was in the 
custody of VA, it is appropriate that the AMC/RO make a more 
thorough attempt to locate as many of the missing procedural 
documents and the medical and other pertinent records, as 
possible.  While the Veteran is not responsible for the 
missing claims file, his assistance in rebuilding the record 
is essential as well.  On this point, the Board notes in this 
regard that the duty to assist is not a one-way street.  If a 
claimant wishes help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, based on the record currently provided, the 
Board observes that further development is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2008).  For an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  Here, in the instant case, 
the AMC/RO RO has not provided the Veteran with such notice 
as required by the Court's declaration in Vazquez.  Thus, 
corrective notice can be provided on remand.

Accordingly, and while the Board sincerely regrets the delay, 
further appellate consideration must be deferred and the case 
is REMANDED to the AMC/RO for the following action:

1.	The AMC/RO should conduct another 
search of its own facility in an 
attempt to locate the original claims 
file.  The correct claim number (as 
captioned in this decision) should be 
used in the search for the claims file.  
Documentation of the search efforts 
should be made and associated with the 
claims file.

2.	If the original claims file still 
cannot be located, the AMC/RO should 
again attempt to reconstruct all of the 
missing records, to the extent 
possible.  The AMC/ RO's attempts to 
reconstruct the missing folder should 
include securing any and all the 
missing procedural documents, to 
specifically include the claim, all 
rating decisions (including the 
December 2001 and January 2002 rating 
actions at issue), the Veteran's Notice 
of Disagreement (August 2002), the 
Veteran's VA Form 9 (September 2002), 
and all of the AMC/RO's Statements of 
the Case (including the one furnished 
to the Veteran in September 2002) and 
Supplemental Statements of the Case.  
All of the information and evidence 
identified and listed on the 
aforementioned documents should be 
requested and obtained, to the extent 
possible.  All reconstruction efforts 
must be documented and associated with 
the claims file along with additional 
procedures that the AMC/RO finds 
appropriate for reconstructing the 
claims file

3.	The AMC/RO should notify the Veteran 
that his entire claims folder has been 
lost and rebuilt during the pendency of 
this appeal, and therefore, he should 
be provided the opportunity to 
supplement the record by providing 
copies of any pertinent service 
records, medical records, letters, 
documents or communication of any sort, 
which are pertinent to his claim for 
increase that he may possess himself.  
In addition, the AMC/RO should notify 
the Veteran that he may submit any 
additional evidence, including records 
of recent treatment for his left ankle 
condition, and any argument in support 
of his claim, to include his right to a 
hearing.

4.	The RO/AMC should send the Veteran a 
notice letter consistent with the 
Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) with 
regard to his claim for an increased 
rating for his left ankle condition.

5.	The AMC/RO should take the appropriate 
steps to secure copies of all of the 
Veteran's post service treatment 
records and associate them with the 
claims folder.  This should include any 
VA outpatient treatment records and VA 
examinations, to include the records of 
treatment previously identified by the 
Veteran to have taken place at the VA 
Medical Centers in Greenville, South 
Carolina and in Augusta, Georgia. 
[Note:  The rebuilt record already 
includes the records of treatment and 
examination at the VA Medical Center in 
Columbia, South Carolina, dating from 
August 1995 to April 2009; and the two 
Administrative folders of older VA 
records].

6.	If any of the evidence requested above 
is unobtainable, the AMC/RO should 
indicate so for the record.  
Documentation to that effect is 
required and should be associated with 
the file.  The Veteran and his 
representative should be informed in 
writing.  Any further indicated action, 
including scheduling a medical 
examination because of evidence 
received pursuant to the development 
above if appropriate, should be 
undertaken.

7.	After an effort has been made to locate 
all pertinent documents, to the extent 
possible, the AMC/RO should once again 
readjudicate the issue of entitlement 
to an increased rating for residuals of 
a healed left ankle fracture with 
painful motion, currently evaluated at 
10 percent disabling.  If the 
determination remains unfavorable to 
the Veteran, he and his representative, 
if any, should be furnished a 
supplemental statement of the case.

Thereafter, the Veteran and his representative, if any, 
should be given the opportunity to respond.  The case should 
be returned to the Board for further consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to accord due 
process of law and further development of the record.  No 
action is required of the Veteran until he receives further 
notice.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





